Citation Nr: 0118197	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  96-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1973 to 
May 1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Honolulu, Hawaii, which denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for service-connected lumbosacral strain.  Jurisdiction over 
the case was transferred to the Regional Office in Reno, 
Nevada (the RO) in May 1997.  This case was remanded by the 
Board in March 1999 for further development.  

In June 2000, while the case was in remand status, the 
evaluation assigned the veteran's service-connected 
lumbosacral strain was increased to 20 percent disabling, 
effective June 2, 1995.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn her appeal as to the 
issue of an increased rating for lumbosacral strain.  That 
claim is therefore before the Board for review. 

The Board observes in passing that another issue, entitlement 
to service connection for bilateral hand disability, to 
include carpal tunnel syndrome, was denied in the March 1999 
Board decision.  That issue is accordingly no longer before 
the Board. 


REMAND

Factual background

The record reflects that service connection for lumbosacral 
strain was granted in a February 1989 rating decision, 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  In May 1992, the 
evaluation assigned the veteran's service-connected 
lumbosacral strain was increased to 10 percent disabling.  In 
June 2000 the evaluation assigned the disability was 
increased to 20 percent disabling.  The disability continues 
to be rated under DC 5295.

In March 1999, the Board remanded this issue because in its 
opinion the examiner at the veteran's then most recent 
orthopedic examination in June 1997 failed to adequately 
address the criteria of 38 C.F.R. §§ 4.40 and 4.45, which, 
among other things, pertain to functional loss due to pain.  
The Board requested that the veteran be afforded an 
additional examination of her low back disability, and that 
the examiner specifically comment on any functional loss 
associated with the service-connected back disability, to 
include any demonstrated functional loss caused by pain.

The record reflects that following the Board's March 1999 
remand, the veteran was afforded another VA orthopedic 
examination in December 1999, which was conducted by the same 
examiner who conducted the June 1997 examination.  The 
veteran reported symptoms including low back pain radiating 
to the left buttock and thigh.  The examiner noted that a 
computed axial tomography (CAT) scan of the veteran's lumbar 
spine in 1997 was negative for any pertinent abnormalities.  
Physical examination of the veteran's back revealed diffuse 
tenderness.  She was able to forward flex to 40 degrees, but 
she indicated that she would experience pain if she flexed 
any further.  She was able to hyperextend to 15 degrees with 
some discomfort, and was able to laterally bend to 14 degrees 
in each direction.  She was able to laterally rotate to 26 
degrees.  Straight leg raising did not produce any pain and 
sensation was normal to light touch.  Reflexes were 1+ at the 
knee and ankle.  Muscle strength was described as good in the 
major motor groups of the lower extremities.  X-ray studies 
disclosed minimal end plate changes and straight lumbar 
lordosis.

The examiner concluded that he had no doubt that the veteran 
experienced episodic back pain, and based on her report, he 
believed that she might have had episodes of ruptured 
annulus.  The examiner indicated that a ruptured annulus 
would not show up on a CAT scan, and he therefore would 
diagnose the veteran with minimal degenerative disc disease.  
No other diagnosis was made.

Additional treatment reports for April 1993 to December 1999 
were added to the record after the December 1999 examination.  
While the treatment records document low back complaints, 
none of the treatment records indicate that the veteran was 
diagnosed with degenerative disc disease or any other 
neurological impairment associated with the veteran's 
service-connected lumbosacral strain.  

Reasons for remand

As noted above, the December 1999 examiner diagnosed the 
veteran with degenerative disc disease, but did not diagnose 
lumbosacral strain.  Review of the remaining medical evidence 
of record, however, including voluminous treatment reports, 
discloses no other instance in which the veteran was 
diagnosed with degenerative disc disease affecting his low 
back.  The records do contain numerous references to low back 
strain, however.  Accordingly, the Board believes that 
questions exist concerning the correct current diagnosis of 
the veteran's back disability.  These questions must be 
resolved before an informed decision may be made concerning 
her claim for an increased disability rating.

In addition, the Board remanded the case in March 1999 in 
part to afford the veteran a VA examination which adequately 
addressed the criteria required by 38 C.F.R. §§ 4.40 and 
4.45.  The record reflects that the December 1999 examiner 
again failed to adequately assess any functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the above, the Board is of the opinion that 
another VA examination of the veteran is warranted.
 
In addition, the record reflects that additional treatment 
records, including many which were not already of record at 
the time of the December 1999 examination, were added to the 
claims files after the December 1999 VA examination was 
conducted.  Considering the questions which surround this 
case in its present posture, the Board believes that another 
examination which takes into account this recent medical 
evidence would be of great value in arriving at a fair 
decision.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [a 
"thorough and contemporaneous medical examination, [is] one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one;" see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) [medical examination must consider 
the records of prior examinations and treatment in order to 
assure a fully informed examination].

In light of the above, therefore, the Board concludes that 
additional development is warranted.  The Board regrets the 
necessity of having to remand this case a second time.  
However, it is believed that a remand is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the veteran's VA claims folder any 
medical records identified by the 
veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician who 
has not previously examined the 
veteran to determine the extent of 
impairment caused by her service-
connected lumbosacral strain.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  The 
examiner should explain the basis 
for any diagnosis made on 
examination. The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
examination report must be 
associated with the veteran's VA 
claims folders. 

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the 
issue of entitlement to an increased 
disability rating for service-
connected lumbosacral strain.  In 
readjudicating the increased rating 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, as well as the 
application of 38 C.F.R. §§ 4.40 and 
§ 4.45.  If the diagnosis has 
changed, the RO must specifically 
explain such change.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 
(1992).

If the benefit sought on appeal is not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and her representative with an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


